 In the MatterOfWILSON &CO.,INC.andUNITEDPACKINGHOUSEWORKERSOF AMERICA, LOCAL 227, AFFILIATED WITH C. 1.0.In the Matter of WILSON & Co., INC.and W.M.BLANKENSHIP, ANINDIVIDUALandEMPLOYEES' REPRESENTATIVE COMMITTEE, PARTY TOTHE CONTRACTCases Nos.16-C-1061 and 16-C-1091, respectively.-Decided August30,19.4.5DECISIONANDORDEROn March 3, 1945, the Trial Examiner issued his Intermediate Re-port in the above-entitled consolidated proceeding, finding that the re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, set forth in the copy of the IntermediateReport attached hereto.Thereafter, on April 2, 1945, the respondentand Employees' Representative Committee, herein called the E. R. C.,filed exceptions to the Intermediate Report and supporting briefs.OnApril 26, 1945, the Union filed a reply brief.The Board has reviewedthe rulings made by the Trial Examiner at the hearing and finds, con-trary to the contentions made by the respondent and the E. R. C., thatno prejudicial error was committed.' The rulings are hereby affirmed.Pursuant to notice and at the request of the respondent and theE. R. C., the Board, on July 26, 1945, heard oral argument at Wash-ington,D. C. The respondent appeared and participated in theargument; neither the E. R. C. nor the Union appeared.The Board has considered the Intermediate Report, the exceptionsand briefs, and the entire record in the case, and hereby adopts the1The respondent and the E R C except to numerous adverse rulings made by the TrialExaminer and to the conduct of the Trial Examiner at the hearing, charging him with ex-hibiting prejudice against them and partiality toward the Union, and thereby denying thema fair hearingThey further accuse the Trial Examiner of assuming the role of prosecutorby examining witnesses,initiating his ouun objections,and "badgering"counsel.The Boardhas carefully examined the Trial Examiner's rulings and finds that no prejudicial errorwas committed.The Board further concludes that the Trial Examiner conducted a fairand impartial hearing andthat his interrogationof witnesses was designed,and did serve,tomake a more complete record. SeeMatter ofNuboneCompany, Inc. (Eric,Pa ), 62N. L R B 32263 N. L. R. B , No. 100.636 WILSON & CO., INC.637findings, conclusions, and recommendations of the Trial Examinersave as they are inconsistent with our findings, conclusions, and orderhereinafter set forth.1.We agree with the Trial Examiner that the circumstances sur-rounding the formation of the E. R. C. and the support and assistancesubsequently rendered to the E. R. C. by the respondent, which arefully revealed in the Intermediate Report, clearly establish that therespondent has unlawfully dominated and assisted the E. R. C., withinthe meaning of Section 8 (2) of the Act.2Thus, at the respondent'ssuggestion the E. R. C. was formed in September 1935 by the govern-ing committee of the Joint Plan, a typical employer-dominated andcontrolled labor organization which had existed in the respondent'splant from about 1920 until it was abandoned in favor of the newlyformed E. R. C. The respondent did nothing to mark the separationbetween the Joint Plan and the E. R. C. and to disabuse publicly theemployees of the reasonable belief that the E. R. C. had the samemanagement favor and support which accompanied the Joint Plan.The record indicates that the E. R. C. functioned for many yearsunder an organizational structure similar to that of the Joint Plan,except for the fact that the element of direct management participa-tion was eliminated.Furthermore, since the genesis of the E. R. C., the respondent hasprovided without charge a place in the plant for E. R. C. committeemeetings, permitted such meetings to be held during working hours,and paid the employees members of the committee their regular wagesfor time thus spent.For many years, all non-supervisory employees"automatically" became members of the E. R. C.; no membership listswere kept or membership cards issued.Not until the latter part of1942 or the first part of 1943, when the Union was attempting toorganize the plant, did the E. R. C. attempt to secure signed member-ship applications from the employees, as evidence of its representa-tive status which the respondent had accorded it since 1935.Uponthe advent of the Union, the E. R. C., with the assistance of the re-spondent, solicited employee memberships at the plant during work-ing hours.Thereafter, the E. R. C. requested and secured its firstwritten exclusive bargaining contract with the respondent upon itsunsupported claim of majority status.The respondent has also con-tributed financial support to the E. R. C. by giving it the moniescollected from the vending machines placed in the plant by a con-cessionary company.Finally, by the anti-union statements and con-2we do not agree, however, with the Trial Examiner that the respondent is responsiblefor pro-E R C and anti-union activities of Roy G Decker, a watchman, because it doesnot here appear that the respondent authorized or ratified his conduct. SeeMatter ofStandardGage Company, Inc.,54 N L. R. B 160;Matter of Drava Corporation,52N. L. R B.322.Our unfair labor practice findings herein are in no part based on Decker'sactivities. 638DECISIONSOF NATIONALLABOR RELATIONS BOARDduct of Superintendent Kellert and Foreman Jones, more fully setforth in the Intermediate Report, the respondent has shown its animustoward the Union and its preference for the E. R. C.The maintenance of a company-dominated and supported organi-za•ion presents a ready and effective means of obstructing self-organ-ization of employees and their choice of their own representatives forthe purpose of collective bargaining.The respondent's long domina-tion of and interference with two successive labor organizations, itscontribution of support to them, and the activities of its supervisoryemployees, denied to its employees the free opportunity to bargaincollectively through representatives of their own choosing, and sub-stantially deprived them of their right to engage in concerted activi-ties for the purpose of collective bargaining or other mutual aid orprotection, except in channels directed by the respondent.Because ofthe respondent's unlawful conduct and its underlying purpose, we areconvinced and find that the unfair labor practices found are persua-sively related to other unfair labor practices proscribed by the Act andthat a danger of their commission in the future is to be anticipatedfrom the course of the respondent's conduct in the past.The preven-tive purpose of the Act will be thwarted unless our order is coextensivewith the threat. In order, therefore, to make effective the inter-dependent guarantees of Section 7, to prevent a recurrence of unfairlabor practices, and thereby to minimize strife which burdens and ob-structs commerce and thus effectuate the policies of the Act, we shallorder the respondent to cease and desist from in any other mannerinfringing upon the rights guaranteed in Section 7 of the Act.2.The Trial Examiner has found that Millard L. Blassingame wasdiscriminatorily discharged because of his union activity in violationof the Act.We do not agree.3 Blassingame, first employed by therespondent in 1942, joined the Union and became active on its behalfin January 1944.On March 17, 1944, Decker, the watchman men-tioned above, while engaged in the performance of his regular duties,observed Blassingame smoking in the plant contrary to the respond-ent'swell known rules.Decker reported the incident to Superin-tendent A. M. Kellert and, upon the latter's instruction, told Blas-singame to go home and report back the next day. Blassingame,however, desirous of settling the matter immediately, sought outKellert in the plant and had a conversation with him in the presenceof Foreman Clinton Hughes, Blassingame's immediate supervisor.During the ensuing conversation, Blassingame admitted the infractionobserved by Decker as well as a charge then made by Hughes thatHughes on at least two prior occasions had observed Blassingameviolating the no-smoking rule and had warned him about his infrac-we do agree, however, with the Trial Examiner that Blassingame was discharged andthat lie did not voluntarily quit his job. WILSON & CO., INC.639tions.The conversation concluded when Kellert instructed Hughes to``write out" Blassingame's "time."Immediately following this con-versation, Blassingame "got his time" from Hughes and left the.plant.The Trial Examiner's finding of discrimination rests principally onthe view that there was disparity in the treatment of Blassingame andother employees who had also violated the no-smoking rule and thatBlassingame's admitted infraction of the rule was seized upon as apretext for effecting a discriminatory discharge.In support of thisview, the Trial Examiner gives controlling significance to Blas-singame's uncorroborated and disputed testimony that at the timeDecker observed Blassingame violating the no-smoking rule, four otheremployees were also smoking with him, but that Decker reported onlyBlassingame to Kellert.4However, any discrimination which Deckermay have practiced on this occasion was not, as found above, attribut-able to the respondent.The Trial Examiner also relies on testi-mony by two employees that numerous employees smoked in the plant,contrary to the rule, with impunity.We do not believe that thistestimony accurately reflects general conditions prevailing in the plant.Nine of the employees, including five members of the Union, namedin this testimony as violators of the rule denied having smoked in theplant, and one admitted the charges. In any event, it appears thatBlassingame was a chronic violator of the rule and, according to thetestimony of Kellert, five other named employees had been discharged,between July 1943 and January 1945, for repeated violations of theno-smoking rule.Under all the circumstances and upon the entire record, we find thatBlassingame's discharge was not discriminatory, within the meaningof the Act, and we shall therefore dismiss the complaint as to him.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Wilson & Co., Inc., and itsofficers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Dominating or interfering with the administration of Employ-ees'Representative Committee, or with the formation and adminis-tration of any other labor organization of its employees, and fromcontributing financial or other support to Employees' RepresentativeCommittee or to any other labor organization of its employees;(b)Recognizing Employees' Representative Committee as the rep-resentative of its employees for the purpose of dealing with the re-4Decker testified that at thetime in question Blassingamewas alone ; two of the fouremployees implicated in Blassingame's testimony testified that they were not present; andthe remainingtwo were not available at the time of the hearing 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent concerning grievances, labor disputes, wages, rates of pay,hours of employment, or any other condition of employment;(c)Giving effect to the contract which became effective June 11,1943, between the respondent and Employees' Representative Com-mittee, or to any extension, renewal, modification, or supplementthereof, or to any other contract or agreement which may now be inforce between the respondent and the said labor organization;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist United Packinghouse Workers ofAmerica, Local 227, affiliated with the C. ,I. 0., or any other labor or-ganization, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities, for the purpose ofcollective bargaining or other mutual aid or protection, as guaranteedin Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw all recognition from, and completely disestablish,Employees' Representative Committee as the representative of any ofits employees for the purpose of dealing with the respondent concern-ing grievances, labor disputes, rates of pay, wages, hours of employ-ment, or other terms or conditions of employment;(b)Post at its plant at Oklahoma City, Oklahoma, copies of thenotice attached hereto, marked "Appendix A."Copies of said notice,to be furnished by the Regional Director for the Sixteenth Region,shall, after being duly signed by the respondent's representative, beposted by the respondent immediately upon receipt thereof, and main-tained by it for sixty (60) consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial;(c)Notify the Regional Director for the Sixteenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint, insofar as it is allegesthat the respondent discriminated against Millard L. Blassingame,within.the meaning of Section 8 (3) of the Act, be, and it hereby is,dismissed. WILSON & CO., INC.641NLRB 584(10-1-44)APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a decision and order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We hereby disestablish Employees' Representative Committeeas the representative of any of our employees for the purpose ofdealing with us concerning grievances, labor disputes, wages,rates of pay, hours of employment, or other conditions of employ-ment, and we will not recognize it or any successor thereto for anyof the above purposes.We will not dominate or interfere with the formation or admin-istration of any labor organization or contribute financial or othersupport to it.We will not give effect to the contract with the Employees' Rep-resentative Committee which became effective June 11, 1943, or toany other contract or agreement between us and said labororganization.We will not in any manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to formlabor organizations, to join or assist United Packinghouse Workersof America, Local 227, affiliated with the C. I. 0., or any other labororganization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection.All ouremplyees are free to become or remain members of this union, or anyother labor organization.WILSON & CO., INC.,By ------------------ ---------------Dated ------------------------(Representative)(TitlelThis notice must remain posted for 60 days from the date hereof.and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. John H. Garver,for the Board.Mr. Richard C. WinklerandMr. Frank C. Anderson(of Rainey, Flynn, Green,and Anderson), for therespondent.Mr. William L. Murphy,for E. R. C.Mr. Buck Whittaker,for the Union. 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDSTATEMENT OF THE CASEUpon a charge filed July 5, 1944, by W. M. Blankenship, an individual, in CaseNo. 16-C-1091; and upon a first amended charge filed December 23, 1944, byUnited Packinghouse Workers of America, C. I. 0, herein called the Union,in Case No. 16-C-1061; and pursuant to an Order Consolidating Cases,issuedon December 26, 1944, by the National Labor Relations Board, herein called theBoard, the Board, by its Regional Director for the Sixteenth Region (Forth Worth,Texas), issued its complaint, dated January 16, 1945, against Wilson & Co.,'herein called the respondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce within the meaning ofSections 8 (1), (2), (3), and (4) of the National Labor Relations Act, 49 Stat.449, herein called the ActCopies of the complaint and notice of hearing thereonwere duly served upon the respondent, the Union, and Employees' RepresentativeCommittee, herein called E R C.With respect to the unfair labor practices.and complaint alleges, in substance:(1) that in 1935 the respondent formed and sponsored E. R. C. and since thenhas assisted, dominated and interfered with its administration; (2) that onJune 11, 1942— the respondent and E. R C entered into a collective bargainingagreement; (3) that on March 17, 1944, the respondent discriminatorily dis-charged Millard L Blassingame because he joined the Union or because he re-fused to join E R C.; (4) that from about October 16, 1944, the respondent hasdiscriminated againstWilliam M. Blankenship, by providing him with "lessemployment", because he joined the Union, or because he refused to join E. R. C.,or because he filed charges under the Act; (5) that since January, 1944, the re-spondent, by its agents and representatives, has vilified the Union, warned itsemployees to refrain from joining it, and has threatened and persuaded itsemployees to join E R. C. ; and (6) that by these acts the respondent has inter-feredwith, restrained, and coerced its employees in the exercise of rightsguaranteed in Section 7 of the Act.In its answer filed January 29, 1945,. the respondent denies that it has engagedin the alleged unfair labor practices, and affirmatively alleges thatBlassingamewas "indiscriminately [sic] suspended for cause." In its answer, filed February1, 1945, E. R. C. denies that the respondent has dominated or interfered with itsformation or administration.Pursuant to notice, a hearing was held in Oklahoma City, Oklahoma, fromFebruary 6 to February 9, 1945, inclusive, before the undersigned Trial Examiner,duly designated by the Chief Trial Examiner. The Board, the respondent, andE R. C. were represented by counsel, and the Union by a field representative.All parties participated in the hearing and were afforded full opportunityto be heard, to examineand cross-examine witnesses, and to introduce evidencebearing upon the issues.At the opening of the hearing the Trial Examiner denied motions, previouslyfiled by the respondent with the Regional Director,. to dismiss the allegations ofthe complaint as to both cases.'Also at the opening of the hearing the TrialExaminer denied a motion by E. R C. to dismiss allegations in the complaint as toemployees Blassingame and Blankenship, on the grounds that charges as toIAt the opening of the hearing a motion was granted, made by counsel for the Boardwithout objection,to coirect the name of the respondent,wherever it appeared on formalpapers in these proceedings,to read"Wilson & Co ,Inc ," instead of "Wilson and Company "2One motion was urged upon grounds alleging,in substance,that in a prehearing investi-gation the Board had failed to"obtain any affirmative substantial evidence"supportingallegations as to Blassingame and Blankenship;the other motion was urged upon groundscontending that the Board was without authority to proceed as to the 8(2) portion ofthe complaint under the "National Labor Relations Board Appropriations Act". WILSON & CO., INC.643'them had been filed with the Board by neither themselves nor by E. R. C. At theclose of the hearing a motion by the respondent' and the Board was granted,to dismiss allegations of the complaint averring that Blankenship had beenaccorded discriminatory treatment by the respondent, thereby engaging in unfairlabor practices within the meaning of Section S (3) and (4) of the Act.Ruling was reserved upon motions by the respondent and E R C. to dismissallegations of the complaint relating to Blassingame and E R C. These motionsare hereby denied.to conform the pleadings to the proof in minor particulars.After the receipt of evidence, all parties waived an opportunity to argue orallybefore the Trial Examiner.Reasonable opportunity was afforded all partiesto file briefs with the Trial Examiner after the close of the hearing.No briefshave been received.Upon the entire record in this case and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACTI.TIIE 13USINESS Ol? THE RESPONDENTWilson & Co Inc, is a Delaware corporation with its principal office and placeof business in Chicago, Illinois, and is engaged in operating nine meat packingplants in various states and about 85 branch houses throughout the country.It operates a meat packing house in Oklahoma City, Oklahoma, where it is en-gaged in the procurement, handling, slaughtering, dressing of livestock, and themanufacturing and processing of meat food products.Only the OklahomaCity plant is involved in these proceedings.At the Oklahoma City plant, the respondent annually receives raw materialsconsisting principally of live stock, valued in excess of $1,000,000.00, of which10 percent is received from points outside the State of Oklahoma. In connectionwith the same plant the respondent sells products valued at more than $1,000,-00,0.00, of which SO percent is sold and delivered to points outside the State ofOklahoma.II.THE ORGANIZATIONS INVOLVEDUnited Packinghouse Workers of America, Local 227, affiliated with C. I. 0.,and Employees' Representative Committee, are labor organizations admitting tomembership employees of the respondent at its Oklahoma City plant.III.THE UNFAIR LABOR PRACTICESA. The issuesThe major issues raised by the complaint are concerned with: (1) the respondent's part in the formation and administration of E. R C.; (2) the termination of the employment of Millard J. Blassingame, an employee who had beenactive on behalf of the Union; and (3) the anti-union and pro-E. R. C conductof Superintendent A. M. Icellert and other management= representatives. Sinceall of these issues are interrelated, conclusions as to them will be reserveduntil factual findings concerning each have been set forth.662514-46-vol 63--42 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The respondent's domination of and interference with the formation andadministration of E R C.1.Joint Representative Committee Plan-predecessor of E. R. C.From the early 1920's until October 1935, there existed at the respondent'sOklahoma City plant the Joint Representative Plan, which operated in accord-ance with provisions of a printed "plan" issued by the respondent and distributedamong its employees.The "committee" was composed of five elected employeerepresentatives and an equal number of appointed management representatives.The purpose of the Joint Plan, according to its printed provisions in evidence,was:To establish a better understanding and closer co-operation between theemployees and the management and to provide a means for the adjustmentof all Industrial Relations problems by representation of all interests involvedin accordance with right principles.According to the Plan no employee was eligible for nomination as a representa-tive unless he had been working for the respondent for one year before nomina-tion, and unless he was 21 years of age or older.At its own expense the respond-ent provided meeting places for the Joint Committee, and the employee memberswere paid for time spent on committee work. The respondent's president wasthe final arbiter in the event of a dispute between employee and managementrepresentatives.The Joint Plan continued to operate at the Oklahoma City plant until October,1935, soon after the passage of the National Labor Relations Act.Although the"joint" committee ceased to function at that time, when E. R. C. was set up asdescribed below, the respondent made no official announcement of its abandon-ment or dissolution.2.E R. C. replaces Joint Plan in 1935In September, 1935, at a meeting of both management and employee representa-tives of the Joint Plan, some management official' submitted details of a substi-tute "plan", which he said was in operation at other "places" and which he hadfound "much better than the old plan." According to the new plan, which heread, there were to be no management representatives serving upon the committee.It was thereupon adopted, and called the Employees' Representative Committee.This organization, thus proposed and sponsored by management and adopted byboth management and employee representatives under the Joint Plan, has con-tinued to function at the respondent's Oklahoma City plant and, as found below,is recognized by the respondent as the sole collective bargaining representative ofits production and maintenance employees.3.Administration of E. R C.(a)Until 1942 employees "automatically" were membersEmployee representatives were elected in October, 1935The committee's firstchairman, under the new set-up, was William J. Lassiter, who some years before3The identity of this individual is not revealed by the record.The finding that it wasa management official rests upon the undisputed testimony of William J. Lassiter, now ashipping foreman, who was present at the meeting as an employee representative.Lassitertestified that someone from the "front office " . . . "came down and set up, gave us theplans of the new plan." WILSON & CO., INC.645had been a management representative on the Joint Committee, but who in 1934-1935 had been an elected employee representative and was re-elected upon theadoption of E. H. C. (Lassiter is now a foreman, and most of the findings relatingto the transition from the Joint Plan to E. R. C. are based upon his uncontradictedtestimony.)In 1936 Roy G Decker became chairman, and he has remained inthis office, with the exception of one year, until the time of the hearing.Decker'ssupervisory duties as watchman in the respondent's "Safety First Department",since 1942, are described in the section next below.Since E. R. C. was set up in 1935 no general membership meetings have beenheld.From its adoption by Joint Plan representatives until the latter part of1942 or early in 1943, non-supervisory employees at the plant "automatically"were members.Until then no membership lists were kept and no membershipcards were issued.(b)Watchman Decker Serves as agent for the respondentSince 1941 or 1942 4 Roy G Decker has been the only watchman, on his shiftand in the entire plant, charged with the sole and specific duties of enforcingthe respondent's rules for fire prevention, "safety first" and sanitationHewears a special cap bearing the words "Safety First Department" and has theprivilege of visiting any part of the large plant, consisting of several buildings,whenever he wishes.While there is no evidence that he possesses any authority to discipline em-ployees,-it is found below that upon his instigation employee Blassingame wasdischarged in 1944.Moreover, as a guard and overseer of employees' conductand their observance of company rules he enjoys special privileges, not accordedemployees generally.He is "in a strategic position to translate . . . thepoliciesand desires of management." ` The Trial Examiner concludes andfinds that the respondent must be held accountable for any anti-union or pro-E. R. C. conduct he has engaged in since being appointed to his present position.(c)The respondent contributes financial and other support to E. R. C ; super-intendent advises no dues be chargedThe respondent has maintained a practice, also observed during the longexistence of the Joint Plan, of providing a meeting place, adjacent to its mainoffice, and without charge, for E. R C. representatives.Regular and specialmeetings, since 1935, have been held during working hours, and the respondenthas paid the representatives their regular wages for time thus spentThesecretary of E. R. C. has had the use of the respondent's mimeograph machinefor the preparation of E. R C. documentary material.During the latter part of 1942, when the Union became active at the plant.the question of membership cards and dues was brought up at an E. R C. com-mittee meeting.As to dues, Superintendent A. M Kellert advised the repre-sentatives at this meeting that collecting them from employees would be unnec-essary, and that they could get the "same thing" from E R C that employees4 The exact date of his transfer to this job is not made clear by the record.He testifiedthat it took place after be returned to work following an operation in 1941.s International Association of Machinists, etc., v. N. L. R. B.,311 U S 72. See alsoN. L. R. B. v The Baltimore Transit Company,140 F.(2d) 51(C C A 4),certdenied64 S. Ct 848. 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDat a nearby Armour packing plant were "paying for" by being members of theUnion aThereafter Kellert permitted E R C to have the money in the "canteen fund"which, according to E. R. C.'s secretary, is a varying monthly sum paid ascommissions by a local "canteen" company for the privilege of operating"peanuts, candy and chewing gum machines at the plant." These commissions,which amount to not more than $40 monthly, before being contributed to E. R. C.were used by the respondent to support athletic teams for the benefit of itsemployeesAt the time of the hearing these funds were still being turned overto E. R. C for its organizational use.(d)The respondent assists E R. C. membership campaignDuring the latter part of 1042 the Union began a campaign to obtain membersamong the respondent's employees at this plant.Although Superintendent Kellert's testimony establishes the fact that sincethe first election of E R C. committeemen in 1935 it had been the respondent's"policy" to recognize the Committee as the representative of a majority of theproduction and maintenance employees, no contract had been executed and, asnoted above, E R. C. had no membership lists until employees began to displayan interest in the Union.At about this time Kellert informed the representatives that the "Company"could deal only with a union that represented a majority of the employees, andthat it would probably be necessary for the "Committee" to show that it did havea majority' Soon thereafter chairman Decker called a meeting of representa-tives and others in the respondent's "private" dining hall during working hoursEmployee Louis B. Williams, not a representative, was sent by his foreman to theoffice of division superintendent Tom Peacock who, in turn, sent him tol themeeting being conducted by Decker.Decker gave Williams and the representa-tives a number of E It. C. application cards, told them he was "trying to headthe CIO off", and sent them back to their departments with instructions to getthem signed. The representatives followed instructions.RepresentativeHolmes called employees in his department together during working hours forthis purposeRepresentativeWillrich and Williams informed their foreman,Joe Kolar, of the instructions they had received from Decker, and went to eachemployee in the department, obtaining signatures to the cards.They were paidregular wages for the time thus spent.(e) E. R. C. had neither constitution nor bylaws until. 1942Except for provisions of the printed plan read to and approved by managementand employee representatives at the final meeting of the Joint Plan Committee,FlThis finding rests upon the credible testimony of John B Holmes and Preston Willrich,who were employee representatives present at this meeting.Concerning this point KellerttestifiedI tried to freshen that in my mind kihen that came up,and I really don't know ofany time I was in a meeting where they discussed dues.He bad previously testified :I am probably called in there every time they have a meeting discussing either oneor another request that they have made. . . .The Trial Examiner does not accept the superintendent's implied denial as true.IThis finding rests upon the testimony of Preston Willrich, formerly an E. R. C. repre-sentative,in answer to questioning by counsel for E R C. WILSON & CO., INC.647D R C operated until the latter part of 1942 or early in 1943 without constitu-tion or bylaws'(f)The respondent enters into a collective bargaining contract with E. R. C.After employees' names were obtained to authorization cards, as above de-scribed, E R -C representatives informed M R Swanson, the respondent's Indus-trialRelations Manager, that they had about 1,100 membership cardsAt thattime, according to E. It. C.'s secretary, about 1,400 employees were eligible formembership in the organization.E R C. submitted a proposed contract. The respondent submitted a counter-proposal which, in major respects, was signed by both parties on June 11, 1u43.By terms of the contract the respondent agreed to recognize E. R. C. as theexclusive "Bargaining Agency" for all production and maintenance employees atits Oklahoma City plant, with certain exclusions.The contract was for a periodof one year, with an automatic renewal clause.On May 16, 1944, the parties agreed that the contract would remain in effectuntil certain proposed changes should be agreed upon.The original contract,therefore, was in effect at the time of the hearing.'C.Thediscriminatory discharge of Millard L. Blassingame1.Events leading up to the dischargeMillard L. Blassingame was employed by the respondent in 1942, and workedin the sausage department.In January, 1944, he joined the Union, and thereafter actively solicited mem-bers among employees in his own and other departments.In February he was approached by Decker, previously identified, who asked ifhe was a member of E. R. C. Blassingame said that lie had signed a cardHealso admitted, upon Decker's further questioning, that he had joined the Unionand attended its meetings.The watchman then told him, "There's none of themattend a meeting that we don't know nothing about . . . I thought you was abetter man than that."Blassingame continued to solicit members for the Union. On March 17, duringa break-down in his department, he went to another floor in the plant.Whilestanding at the head of the stairs, with four other employees, all of whom werealso smoking, Decker approached them, singled Blassingame out, and demanded,". . . how many times have I warned you about smoking!" Blassingame repliedthat this was the first time any watchman had ever caught him smoking in theplant.Decker thereupon said, "I guess I'd better carry you to the front office,"8This finding is based upon the testimony of E R. C.'s first chairman, Lassiter, and thereasonable inference drawn from records of E. R. C. in evidence.The only constitutionand bylaws produced at the hearing were those adopted by E. R C , according to the testi-mony of its secretary, McCasland, in the latter part of 1942. The testimony of PerryRobinson, now a foreman but in 1935 an employee representative, that the "new committee"drew up a constitution and bylaws that year is refuted by Lassiter, who was chairman ofthe committee during this periodAlthough so requested by E R. C.'s counsel, neitherRobinson nor the organization's secretary produced any document at the hearing to supporttheir testimony that a constitution and bylaws, drawn up by the employee representatives,had been in existence before 1942The records of E. R C. in evidence fully supportLassiter's testimony that, until 1912, E. R C. ". . . carried out the same plan, outsideof the appointed members," that had been in operation for many years before 1935'At the time of the hearing a dispute beta een the parties as to certain proposed changesin the contract was awaiting disposition by the National War Labor Board. 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDand escorted him to Kellert's office.The watchman said nothing to the othermen who had been with Blassingame.10Kellert was out.His secretary located him in the plant, and Decker reportedto him by telephone:This is Decker and I've caught Blassingame smokingWhat do you wantme to do with him... .Decker turned to Blassingame and told him that the superintendent had orderedhim to check out and go home, and come back the next dayBlassingame pro-tested, and insisted that he wanted to know that day whether or not he wasgoing to "continue working or not," since the following day was his day cff-He went into the plant, and found Kellert in conversation with his foreman,Clinton Hughes.Blassingame explained that he was the employee reported by Decker as havingbeen caught smoking.Hughes interrupted and declared that he had caughthim smoking in the past, and Blassingame admitted that fact.Kellert thereuponinstructed Hughes to "write out" the employee's time.The foreman followedthe superintendent's instructions and Blassingame was discharged.At the time of the hearing he had not been reinstated by the respondent"2.The respondent's contention as to BlassingameOn April 6, 1944, the Union filed a charge with the Board'sRegionalDirector,allegingthatBlassingamehad been discriminatorily dischargedbecause of hisUnion activities.The following day the Regional Director wrote to the re-spondent,informingit of the nature of the charge.On April 10 Kellert wrote to the Regional Director,in part, as follows :I would like to give you the actual facts suirounding Mr. Blassingame'sdismissal.Approximately six weeks before Mr. Blassingame wasdismissedon March 17th, 1944, it was necessary to reprimand him on several occasionsfor violating our "No Smoking" rule.This rule was put into effect ninny,many years ago, restricting any Production and Maintenance Employees fromsmoking on the plant premises where edible food products are manufacturedand processed.This matter was called to Mr Blassingame's attention byhis ForemanOn March 17th, 1944, one of the watchmen in the plant caughtMr. Blassingame smoking again and brought him to my office. I advisedhim that he had received repeated warnings against bieaking this rule . . .I also reminded him that the last time I warned him about smoking on plantpremises, that if he was caught smoking once more he would be dismissed.Therefore we terminated his employment on March 17th, 1944. [Italicssupplied.]-Despite the fact that the above-mentioned letter was already in evidence, bothcounsel for the respondent and Kellert claimed at the hearing that Blassingamewasnotdismissed, for any reason, but insisted that the employee voluntarily"resigned", while Hughes testified that Blassingame asked for his "time". .Kellert offered no explanation, as a witness, for the obvious contradictions inhis testimony and statement made in his letter to the Regional Director.10This finding as to the above incident rests upon Blassingame's credible testimony andother evidence that, although the respondent has a rule against smoking in certain partsof the plant,it is not an uncommon practice.Decker testified that"as far as"he "knew"Blassingame was alone at the time.Two of the four employees named by Blassingametestified that they were not with him on this occasion.As to the other two, Kellert testifiedthat he had been unable to locate them at the plant"The findings as to the events preceding his discharge are based upon Blassingame'stestimony,in large part supported by the testimony of Decker,Hughes and Kellert. WILSON & CO., INC.649The unreliability of Kellert's testimony is further demonstrated by his reply"none whatsoever",when asked if Blassingame had shown any "inclination" toget his job back,-a statement wholly inconsistent with(1) testimony previouslygiven by himself that on March 18, the day after the discharge, he received atelephone call from a Union representative concerning the employee's dismissal,and (2) his own letter of April 10, 1944, acknowledging receipt of informationwhich could have had no other reasonable implication but that Blassingame wasseeking reinstatement through the Board.123.Conclusions as to the respondent's contentionThe contradictory reasons advanced by Kellert, in his letter to the RegionalDirector and at the hearing as a witness,for the termination of Blassingame'semployment cast genuine doubt upon the validity of both contentions.That theemployee "resigned", however, is a claim undeserving of credence, under anycircumstances revealed by the record.He immediately sought reinstatementthrough the Union representative and a few days later through the Board.Hisconduct was that of an employee who believed that he had been discriminatorilydischarged.Tne record is without any explanation of Kellert's inconsistent letter andtestimony, although this inconsistency was repeatedly brought to the attentionof the respondent's counsel in his presence.The Trial Examiner concludes and finds: (1) that Blassingame was actuallydischarged on March 17, 1944; and (2) that he was not discharged for the reasonstated by Kellert in his letter of April 10, 1944.Conclusions as to the real reason for his discharge are contained in SectionIII-E below.-D. Other acts of interference, restraint,and coercionIn September or October, 1942, Kellert called employee Aubrey Deitrick to hisoffice and accused him of trying to organize his department "into the CIO."He further told Deitrick that they already had a union in the plant and he didnot think further protection was needed.He also warned the employee that ifthe Union "came into the house" he would be compelled to pay dues each month 13In February, 1944, employee W. Al. Blankenship was summoned to Kellert'soffice.The superintendent told the employee that he wanted no "CIO cardssigned up on Wilson & Co's premises " At about the same time ForemanClarence Jones told Blankenship that he had been advised by a "good, responsibleperson" that if he "didn't cut out the Union talk", they would be "minus anotherman there." In April Blankenship was instructed to come into the plant 3hours later each day than was* his custom.He protested this change to Kellert,who declared: "Don't come to me with things like that, the things you're a-doin'."Blankenship then appealed to an E. R. C. representative, who told him he must12Further evidence of Kellert's unreliability as a witness is the fact that he testifiedthat he spoke only to his secretary on the occasion when Decker brought Blassingame tohis office,while both Decker and Blassingame were in agreement that the superintendenttalked to Decker at length13Kellert admitted having called Deitrick to his office on this occasion,but claimed hehad received a complaint that the employee was soliciting union members during workingtime.The superintendent did not deny having told Deitrick about being forced to payunion dues.Since Kellert had openly permitted E R. C. representatives to conduct theirbusiness,including its membership campaign,on company premises and time since 1935,his treatment of Deitrick,even-ifhis version were to be accepted as true, was clearlydiscriminatory. 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDfirst sign up in E R C. The employee signed an E .R C card, and the nextmorning was reinstated to his regular working hours 14Shortly after employee Joe James joined the Union in 1943, he wore a CIObutton to the plant.He met watchman Decker, who asked the nature of thebutton.When James identified it, Decker declared that the "boys" would notlike to see that button in the plant.According to Decker's own testimony hetold James that he did not want him to belong to the Union, and asked him bothto give him the button and to quit the Union.E. ConclusionsThe foregoing findings of fact depict a continued course of conduct since 19;35,on the part of the respondent's superintendents, foremen and Decker, its watch-man, which is proscribed by the Act.Management has successfully preventedthe exercise of free choice by its employees of their collective bargainingrepresentative.The evidence is uncontradicted that E R. C. was not only proposed by man-agement but also approved and set in motion by the group of management andemployee representatives who had been serving on the respondent's Joint Plan.Throughout its existence, E R. C. has received management's open support,financially and otherwise.Until the latter part of 1942, when some workers dis-played an inclination to join the Union, the employees generally were given noteven the semblance of an opportunity to indicate whether or not they wished tobe represented by E. R. C. Until then, according to E. R. C.'s secretary, allemployees "automatically" were members.And when the formality of obtain-ing membership signatures was observed, the campaign was accorded the sup-port and assistance of management.Representatives proceeded through theplant during working hours, openly soliciting signatures.Thereafter a collec-tive bargaining agreement was executed.Management accepted the unsupportedE. R. C. statement that it represented a majority of production and maintenanceemployees.It has been found that Watchman Decker, at least since 1942, has had dutiesand responsibilities enforcing certain management policies, and that the re-spondent must reasonably be held accountable for his conduct.As noted above,superintendent Kellert, foreman Jones and Decker warned employees againstengaging in union activities or joining that organization.At Decker's admittedrequest an employee yielded his union insignia.In the light of such conduct on the part of management officials and agents thetrue reason for Blassingame's discharge is plainly revealed. It is reasonableto infer, and the Trial Examiner finds, that Kellert shared Decker's knowledgeof this employee's activity on behalf of the Union.Blassingame continued hisactivity following the implied warning by Decker,-"I thought you was a betterman than that." Decker's selection of Blassingame alone from among theemployees also smoking was significant disparity in treatmentAnd, whateverthe reason was that Kellert later abandoned his original claim that Blassingamewas dismissed for smoking, the Trial Examiner concludes that the superintendentseized upon the employee's admitted infraction of a rule as an excuse. for thedischarge, while the real reason was his activity on behalf of the Union.14The above findings rest upon Blankenship's testimony, in large part uncontradicted.Although Jones was a witness, the employee's testimony concerning the foreman's warningwas undenied.Jones admitted that the employee's hours had been changed for a period offour days.Kellert admitted calling Blankenship to his office, but stated he did not "recall"talking about the CIO on this occasion. WILSON & CO., INC.651In summary, the Trial Examiner concludes and finds : (1) that the respondenthas dominated and interfered with the formation and administration of E. R. C.,and has contributed financial and other support to it; (2) that the agreemententered into between the respondent and E R C , and the contractual relation-ship existing thereunder, have been and are a means of utilizing an employer-dominated organization to frustrate the exercise by the respondent's employeesof the rights guaranteed in Section 7 of the Act; (3) that the respondent dis-criminatorily discharged Millard L Blassingame on March 17, 1944, to discouragemembership in the Union; and (4) that by the above-described conduct and bythe anti-union and pro-E. R C remarks of Kellert, Jones and Decker the re-spondent has interfered with, restrained, and coerced its employees in theexercise of rights guaranteed in Section 7 of the Act.1V.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent, set forth in Section III above, occurring inconnection with the operation of the business of the respondent described inSection I above, have a close, intimate and substantial relation to trade, trafficand commerce among the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V.THE REMEDYSince it has been found that the respondent has engaged in unfair laborpractices, it will be recommended that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.It has been found that the respondent has dominated and interfered with theformation and administration of E R C., and has contributed financial andother support theretoThe effect and consequences of this conduct of therespondent, as well as the continued recognition of E R C. as the bargainingrepresentative of its employees, constitute a continuing obstacle to the freeexercise by its employees of the rights guaranteed in the Act.Because of therespondent's illegal conduct with regard to it, E. R. C is incapable of servingthe respondent's employees as a genuine collective bargaining agency.Accord-ingly, the Trial Examiner will recommend that the respondent disestablish andwithdraw all recognition from E. R C. as the representative of any of itsemployees for the purposes of dealing with it concerning grievances, labor dis-putes,wages, rates of pay, hours of employment, or other conditions ofemployment.i6It has also been found that the agreement entered into between the respondentand E R C has been a means whereby the respondent has utilized an employer-dominated labor organization to frustrate self-organization and defeat genuinecollective bargaining by its employees.Under these circumstances any continua-tion, renewal, or modification of the current agreement would perpetuate theconditions which have deprived employees of the rights guaranteed to them bythe Act and would render ineffectual other portions of these remedial recommen-dationsIt will therefore be recommended that the respondent cease giving effectto any agreement between it and E. R. C, or to any modification or extensionthereof.Nothing in these recommendations should be taken, however, to requirethe respondent to vary those wage, hour and other substantive features of itsrelations with the employees themselves, if any, which the respondent established15 SeeNL. R BvNewportNewsShipbuilding and Drydock Company,308 U S 241 ;N. L. R. B V The Falk Corporation,308 U S.241 ;N. L. R.B. v. Pennsylvania GreyhoundLines,303 U. S. 261. 652DECISIONS OF NATIONAL LABOR RELATIONS bOARDin performance of the agreement as extended, renewed, modified, supplemented, orsuperseded 18It has also been found that on March 17, 1944, the respondent discriminated asto the hire and tenure of employment of Millard L Blassingame. In order toeffectuate the purposes and policies of the Act, it will be recommended that therespondent offer him immediate reinstatement to his former or substantiallyequivalent position, without prejudice to his seniority and other rights and privi-leges.It will also be recommended that the respondent make him whole for anyloss of pay he has suffered by reason of the respondent's discrimination from thedate of said discrimination to the date of the offer of reinstatement, less his netearnings 1P during that period.Upon the basis of the above findings of fact and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.UnitedPackinghouseWorkers of America, Local 227, affiliated with C. I. 0,and Employees' Representative Committee, are labor organizations, within themeaning of Section 2 (5) of the Act.2.By dominating and interfering with the formation and administration ofEmployees' Representative Committee, and by contributing support to it, therespondent has engagedin and isengaging in unfair labor practices, within themeaning of Section 8 (2) of the Act.3.By discriminating in regard to the hire and tenure of employment of MillardL. Blassingame,thereby discouraging membership in United Packinghouse Work-ers of America, Local 227, affiliated with C. I. 0, the respondent has engaged inand is engagingin unfair labor practices, within the meaning of Section 8 (3) ofthe Act.4.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondenthas engaged inand is engaging in unfair labor practices, within the meaning of Section 8 (1)of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section2 (6) and(7) of the Act.RECOMMENDATIONSUpon the basis of the abovefindings offact and conclusions of law, the TrialExaminerrecommends that the respondent Wilson & Co. Inc., its officers,agents,successorsand assigns,shall :1.Cease anddesist from :(a)Discouraging membership in United Packinghouse Workers of America,Local 227, affiliated with C. I. 0., or any other labor organizationof its em-ployees, by discriminatorily discharging or refusing, to reinstate any of its em-10 SeeNational LicoriceCo v. N. L R.B,309 U. S.350, aff'd as mod 104 F. (2d) 655(C C. A 2),enf'g as mod 7 N L.It.B 537,N. L. R. B v. J Greenebanm Tanning Co.,110 F(2d) 984(C. C. A. 7), enf'g as mod.11 N. L R.B 300, cert den.311 U S. 662.17By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,whichwould not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber Company,etc, 8N. L. R B 440 Monies received for work performedupon Federal,State, county,municipal,or other work-relief projects shall be consideredas earnings.SeeRepublic Steel Corporationv.N. L. R. B,311 U. S. 7. WILSON & CO., INC.653ployees, or in any other manner discriminating in regard to their hire or tenureof employment or any term or condition of their employment ;(b)Dominating or interfering with the administration of Employees' Repre-sentative Committee, or with the formation or administration of any other labororganization of its employees, and from contributing financial or other supportto Employees' Representative Committee or to any other labor organization ofits employees ;(c) Giving effect to the contract which became effective June 11, 1943, betweenthe respondent and Employees' Representative Committee, or any extension, re-newal, or modification thereof, or to any other contract or agreement betweenthe respondent and the said labor organization which may now be in force;(d)Recognizing Employees' Representative Committee as the representativeof its employees for the purpose of dealing with the respondent concerninggrievances,labor disputes,wages, rates of pay,hours of employment, or anyother conditions of employment ;(e) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the right to self-organization, to form labor organiza-tions, to join or assist United Packinghouse Workers of America, Local 227,affiliated with C. I. 0., or any other labor organization to bargain collectivelythrough representatives of their own choosing, and to engage in concerted activi-ties for the purpose of collective bargaining or other mutual aid or protectionas guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Trial Examiner finds willeffectuate the policies of the Act:(a)Withdraw all recognition from and completely disestablish Employees'Representative Committee by whatever name it may be known as the repre-sentative of any of its employees for the purpose of dealing with the respondentconcerning grievances, labor disputes, rates of pay, wages, hours of employment,or other conditions of employment;(b)Offer to Millard L. Blassingame immediate and full reinstatement to hisformer or equivalent position, without prejudice to his seniority and other rightsand privileges;(c)Make whole Millard L. Blassingame for any loss of earnings he may havesuffered by reason of the respondent's discrimination against him by paymentto him of a sum of money equal to that which he would normally have earnedas wages from the date of the respondent's discrimination against him to thedate of offer of reinstatement, less his net earnings during said period; 18(d) Post at its plant at Oklahoma City, Oklahoma, copies of the notice(attached hereto, marked "Appendix A"). Copies of said notice, to be fur-nished by the Regional Director of the 16th Region, shall, after being duly signedby the respondent's representative, be posted by the respondent immediately uponreceipt thereof, and maintained by it for sixty (60) consecutive days there-after, in conspicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the respondent to insurethat said notices are not altered, defaced, or covered by any other material ;(e)Notify the Regional Director for the Sixteenth Region in writing withinten (10) days from the date of the receipt of this Intermediate Report, whatsteps the respondent has taken to comply herewithIt is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the respondent notifies said Regional11 See footnote 17,supra. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondent to takethe action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, effective July 12, 1944, as amended,any party. or counsel for the Board may within fifteen (15) days from the dateof the entry of the order transferring the case to the Board, pursuant to Section32 of Article II of said Rules and Regulations, file with the Board, RochambeauBuilding,Washington 25, D. C., an original and four copies of a statement inwriting setting forth such exceptions to the Intermediate Report or to anyother part of the record or proceeding (including rulings upon all motions orobjections) as he relies upon, together with the original and four copies of abrief in support thereof. Immediately upon the filing of such statement ofexceptions and/or brief, the party or counsel for the Board filing the same shallserve a copy thereof upon each of the other parties and shall file a copy with theRegional DirectorAs further provided in said Section 33, should any partydesire permission to argue orally before the Board, request therefor must bemade in writing within ten (10) days'from the date of the order transferringthe case to the Board.C.W. WHITriMORE,Trial Examiner.Dated March 3, 1945.NLRB 585(10-1-44)APPENDIX ANOTICE To ALL EMPLOYEESPursuant to recommendations of a trial examiner of the National Labor Rela-tions Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:Wehereby disestablishEmployees' Representative Committee as the repre-sentative of any of our employees for the purpose of dealing with us concern-ing grievances, labor disputes, wages, rates of pay, hours of employment, orother conditions of employment, and we will not recognize it or any successorthereto for any of the above purposes.We will notdominate or interfere with the formation or administrationof any labor organization or contribute financial or other support to it.We will offertoMillard L. Blassingame immediate and full reinstatementto his former or substantially equivalent position without prejudice to anyseniority or other rights or privileges previously enjoyed, and make himwhole for any loss of pay suffered as a result of the discrimination.We will notin any manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labor organiza-tions, to join or assist United Packinghouse Workers of America, Local 227,affiliated with C. I. 0 , or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aid orprotection.All our employees are free to become or remain members of thisunion, or any other labor organization.We will not discriminate in regardto hire or tenure of employment or any term or condition of employment WILSON & CO., INC.655against any employee because of membership in or activity on behalf of anysuch labor organization.WILSON& CO, INC.By ------------------------------ ------------------(Representative)Dated --------------------------(Title)NOTE : If the above-named employee is presently serving in the Armed Forcesof the United States he will be offered full reinstatement upon application rnaccordance with the Selective Service Act after discharge from the Armed Forces.This notice must remain posted for 60 (lays from the date hereof, and must notbe altered, defaced, or covered by any other material.